NADEAU, J.,
dissenting. The language of RSA 273-A:1, IX is plain and unambiguous. It defines “public employee” and “expressly excludes ‘persons in a probationary or temporary status’ from the definition.” Appeal of Town of Conway, 121 N.H. 372, 373 (1981).
I agree with the town that because the Public Employee Labor Relations Act specifically excludes probationary employees from the definition of public employees, RSA 273-A:5 provides no protection in their hiring or tenure. The word “employee” is merely an abbreviated form of “public employee” and thus, by definition, does not include probationary employees.
The PELRB was established in 1975 “to foster harmonious and cooperative relations between public employers and their employees.” Laws 1975, 490:1. In establishing the PELRB, the legislature recognized the “right of public employees to organize and to be represented for the purpose of bargaining collectively with the state or any political subdivision thereof....” Laws 1975,490:1,1.
I disagree with the IBPO’s contention that the use of “employee” in certain provisions of RSA 273-A:5, I, and “public employee” in others indicates a legislative intention to address issues concerning two separate classes of employees. The Public Employee Labor Relations Act’s statement of purpose, as well as other provisions within the act, uses the terms “employee” and “public employee” interchangeably. See, e.g., RSA 273-A:1, VIII, :8, :10, :11. The PELRB’s title, however, coupled with the definition of “public employee” set forth in RSA 273-A:l, IX, is indicative of the legislature’s intent to limit the jurisdiction of the PELRB, excluding from it, among other things, probationary employees.
The IBPO’s argument that the language of RSA 273-A:5, 1(c) must apply to probationary employees because it addresses “hiring” and “tenure” does not change this conclusion. The definition of “public employee” provides that no employee with an individual contract shall be determined to be probationary, “nor shall any employee be determined to be in a temporary status solely by reason of the source of funding of [his or her] position....” RSA 273-A:1, IX(d). Given the various types of positions which may fall within the PELRB’s jurisdiction and the potential for public employees to move within them or between various public *198employers at both the local and State level, I do not believe the use of the term “hiring” in RSA 273-A:5, 1(c) implies a legislative intent to expand the jurisdiction of the PELRB.
The conclusion that probationary employees are not covered by the Public Employee Labor Relations Act is supported by our earlier decision in Appeal of Town of Conway, 121 N.H. 372. That case addressed the process used by the PELRB in certifying a bargaining unit under RSA 273-A:8,1, which referred to “employees” rather than “public employees.” Reviewing the entire statutory scheme, we concluded that the definition of “public employee” applied to the word “employee” used in RSA 273-A:8,1, stating that “[wjords used with plain meaning in one part of a statute are to be given the same meaning in other parts of the statute, unless a contrary intention is clearly shown.” Id. at 373 (ellipses and brackets omitted). We therefore held that probationary employees could not be included when determining whether a bargaining unit could be certified. Id.
Although the legislature amended RSA 273-A:8,1, two years later, “the legislative modifications do not indicate any intent to disturb the earlier statutory interpretations____” Petition of Correia, 128 N.H. 717, 720 (1986). The amendment neither defined nor changed the reference to “employees.” See Laws 1983, 270:2. It also conveyed no rights to probationary employees. See id. Instead, it clarified that while the positions of probationary employees could be counted for purposes of certifying a bargaining unit, probationary employees could not vote in any certification election. See id. The legislature is presumed to have known of the narrow construction we had previously given the term “employee.” See Petition of CIGNA Healthcare, 146 N.H. 683, 690 (2001). Had it disagreed with our construction, the legislature could have amended the chapter to reflect that disagreement. I would not usurp that prerogative now by expanding the definition we have previously given to the word “employee” when used in the Public Employee Labor Relations Act.
For these reasons, respectfully, I dissent.
DALIANIS, J., joins in the dissent.